Citation Nr: 0937834	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  94-21 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1971 to 
October 1973 and November 1973 to February 1978. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky that denied the reopening of the 
Veteran's claim for service connection for PTSD because the 
evidence was not new and material.  This matter was remanded 
by the Board in October 2005 for a hearing.  In September 
2006, the Board found that new and material evidence was 
submitted and reopened the Veteran's claim.  The Board also 
remanded this issue in September 2006 for additional 
development.  

In April 2006, the Veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

Additional evidence was submitted by the Veteran in June and 
September 2009, following certification of the appeal to the 
Board and the last Supplemental Statement of the Case.  The 
Veteran's representative has provided waivers of RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304(c) 
(2008).  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record preponderates 
against a finding that there is a current diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

After the claim for entitlement to service connection for 
PTSD was reopened by the Board, a VCAA letter was sent to the 
Veteran in September 2006 that addressed the notice elements 
for service connection.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  The 
September 2006 letter also included the notice provisions as 
set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a June 2009 supplemental statement of the case issued 
after the notice was provided.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Additionally, 
any error regarding the Dingess notice was harmless given 
that service connection is being denied and no rating or 
effective date will be assigned with respect to PTSD.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in December 2008.  The Board further 
finds that the RO complied with its Remands.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for a disability shown after service, when all 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

In this case, the DD Form 214 showed that the Veteran's 
military occupational specialty was an infantryman.  He was 
awarded the National Defense Service Medal, Expert 
Infantryman Badge (EIB), Good Conduct Medal, and Armed Forces 
Expeditionary Medal (AFEM).  Personnel records showed that 
the Veteran served from November 24, 1973 to November 23, 
1974 in the "FEPA-ROK" [Republic of Korea] and from November 
24, 1974 to August 24, 1976 in "SACA-Panama."  He was awarded 
the AFEM for his service in Korea.  His principal duty in 
Korea was a light weapons infantryman.  He was assigned to 
Company A, 1st Battalion, 31st Infantry, 2nd Infantry 
Division.

In a statement dated in April 1976, J.B. reported that the 
Veteran presented no disciplinary problems and that he 
presented himself in a courteous, military manner at all 
times.  In an undated statement, J.J. reported that the 
Veteran served as his point man on many ambush and combat 
patrols.  In a statement dated in August 1976, A.S. reported 
that the Veteran did an outstanding job as a machine gunner.

The Board recognizes the Veteran's service; however, whether 
he did or did not engage in combat need not be discussed.  
Additionally, the verification of his stressors need not be 
accomplished because the preponderance of the medical 
evidence does not show a current diagnosis of PTSD.  As such, 
the Board need not evaluate the other elements necessary for 
service connection for PTSD, since the absence of one 
requirement means an award of service connection is not 
possible.

The service medical records included a June 1976 medical 
evaluation board (MEB) reclassification examination report 
that specifically noted that the psychiatric evaluation 
showed no mental illness.  On the Report of Medical History, 
the Veteran reported that he did not know if he ever had or 
had now depression, excessive worry, or nervous trouble of 
any sort.  A March 1977 MEB noted that the Veteran's 
psychiatric exam was normal.  The September 1977 separation 
Report of Medical History similarly noted that the Veteran 
was unsure if he ever had or had now depression, excessive 
worry, or nervous trouble of any sort.

The Board notes that after service the only diagnosis of PTSD 
was given in August 2003.  In a statement, E.S., LCSW, LMFT, 
ACSW, CADC, of Family Focus Counseling Service, reported that 
the Veteran had been involved in counseling with her since 
January 2003 in which he participated in a total of 14 
counseling sessions.  E.S. reported that she diagnosed the 
Veteran with PTSD.  E.S. indicated that much of the Veteran's 
mental and emotional difficulties appeared to connect to many 
experiences that he had while in the military and medical 
problems that he began experiencing during his military 
involvement.  E.S. maintained that the Veteran continued to 
exhibit multiple symptoms of PTSD including repetitive and 
distressing recollections, intense psychological distress, 
impairment in social and family involvement, estrangement, 
irritability and hypervigilance.  

The remaining post-service evidence of record, however, does 
not show a diagnosis of PTSD.  A January 1979 VA examination 
report noted that the Veteran gave no history of a 
personality disorder and the examiner noted that the Veteran 
was oriented in all spheres.

In a November 1983 statement, the Veteran reported that he 
had problems with his nerves since the time he spent in 
Korea.  He reported that he had had no treatment until his 
admission to the Louisville VA Medical Center (MC) on 
November 22, 1983.  

VA treatment records dated beginning in April 1978 showed 
that on November 22, 1983, the Veteran's supervisor contacted 
the VA medical facility and reported that the Veteran had 
what appeared to be a nervous breakdown.  Records dated in 
1983 and 1984 showed that the Veteran was followed in the 
Mental Health Clinic. Records dated beginning in 1991 showed 
that the Veteran reported that depression had increased with 
the start of the Gulf War.  An April 1991 consultation sheet 
noted a diagnostic impression of schizophreniform disorder.  
A May 1991 consultation sheet showed Dr. V.S. noted an 
assessment of affective illness and mildly depressive.  In 
another May 1991 record, Dr. V.S. indicated that PTSD needed 
to be ruled out.  A November 1991 record showed that the 
Veteran reported that he was diagnosed with schizophreniform 
disorder in 1984 and that he had had no follow-up since that 
time.  A March 1992 record showed that Dr. C.T. noted an 
impression of adjustment disorder with mixed feelings.  A 
July 1992 record showed Dr. V.S. noted a diagnosis of bipolar 
disorder by history and PTSD symptoms, chronic and recurrent 
with dysthymia.  Dr. V.S. noted that the Veteran would be 
evaluated further for PTSD.  No VA treatment record of any 
follow-up is of record.

In a December 1995 VA PTSD examination report, the claims 
file was not made available to the examiner.  On Axis I, the 
examiner provided a diagnosis of PTSD by the Veteran's 
report, and the examiner added that at the time of the exam, 
there was no evidence of PTSD whatsoever.  The examiner noted 
that the Veteran suffered from a characterologic disorder.

VA treatment records included an undated record that 
clarified that the Veteran was hospitalized from November to 
December 1983 at which time he was diagnosed with bipolar 
disorder, manic with psychotic features.  A February 1991 
record clarified that the Veteran was hospitalized in April 
1984 at which time he was diagnosed with schizophrenia form 
disorder.  Treatment records dated from 2001 to 2004 showed 
diagnoses of depressive disorder not otherwise specified on 
Axis I followed by diagnoses of depressive disorder by 
history and past history of psychosis.  VA treatment records 
dated in 2004 to 2006 show a diagnosis of anxiety and 
paranoid state.  VA treatment records in 2007 show adjustment 
disorder with mixed anxiety and depressed mood.  

At the April 2006 Board videoconference hearing, the Veteran 
testified that he was being treated at the Veterans hospital 
by Dr. H. and M.A. for PTSD.  

The most recent assessment was in a VA Compensation and 
Pension Examination in December 2008.  The examiner reviewed 
the claims file, the Veteran's history and examined the 
Veteran.  The examiner noted that although the Veteran 
reported that he was treated and hospitalized for PTSD 
symptoms, he was not diagnosed with PTSD.  The Veteran 
explained his psychiatric history, family relationships, 
social interactions, the claimed in-service stressors and 
current symptoms.  The examiner noted that it was unclear if 
the Veteran met the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) stressor criterion because he 
did not describe specific events where he experienced death 
or serious injury to himself or others.  The examiner noted 
that even if the benefit of the doubt was given to the 
Veteran and conceded that the stressors met the criterion, he 
still did not meet other diagnostic criteria for PTSD. 

The examiner found that the Veteran did not meet the DSM-IV 
criterion for a diagnosis of PTSD.  The Veteran was diagnosed 
with Axis I alcohol abuse.  The examiner found that the 
Veteran did not meet criterion B for PTSD because he did not 
report any re-experiencing symptoms.  He also did not meet 
criterion C because he did not endorse the minimum of three 
avoidance symptoms.  The only symptoms the Veteran reported 
that were consistent with PTSD were feelings of alienation, 
emotional numbness, irritability and hypervigilance.  The 
examiner opined that these symptoms reflect long standing 
character pathology, not PTSD.  

The examiner found that the Veteran's principal diagnosis was 
characterological disorder.  The examiner found that based on 
the examination, the Veteran's personality structure was 
rigid, maladaptive, caused impairment in a variety of 
settings and caused distress to him and those around him.  He 
was given a diagnosis Axis II of personality disorder, not 
otherwise specified with features of paranoid, antisocial and 
narcissistic personalities, but did not meet the full 
diagnostic criteria for any of those specific personality 
disorders.  The examiner also found that the personality 
disorder, not otherwise specified was not due to or a result 
of his military service.  The examiner reasoned that the 
personality disorder was not as likely as not caused by or a 
result of service because research established that 
personality disorders were caused by a variety of factors 
including family environment, biological underpinnings and 
early life events.  Events later in life, like the Veteran's 
in-service experiences, would not be solely responsible for a 
personality disorder.  The examiner noted that is was 
possible that in-service experiences could have aggravated a 
personality disorder, however, a statement in April 1976 from 
the Veteran's CPT, infantry, reported that the Veteran 
presented no disciplinary problems and has a courteous, 
military manner at all times.  This statement was in contrast 
to the Veteran's self-reported problems in service.  
Additionally, the examiner noted that it was likely that in 
the highly structured, low tolerance environment of service 
the Veteran was forced to suppress his problematic 
personality characteristics so they were not evident to the 
lay observer.  

Based on the foregoing, the Board finds that the Veteran does 
not have a current diagnosis of PTSD.  The first requirement 
for service connection for PTSD is a medical diagnosis of the 
condition.  Diagnoses of PTSD must be rendered in accordance 
with the diagnostic criteria for the condition set forth in 
DSM-IV.  See 38 C.F.R. § 4.125 (2008) (noting that VA has 
adopted the nomenclature of the DSM-IV).  Considering the 
claim for service connection in light of the above, the Board 
finds that the claim must be denied because the first 
criterion for a grant of service connection for PTSD is not 
met.

The preponderance of the evidence does not show a diagnosis 
of PTSD.  There are substantial treatment records associated 
with the claims file and only the August 2003 letter suggests 
a diagnosis of PTSD.  There are many other diagnoses from 
several medical professionals that do not show PTSD.  Even 
affording the Veteran the benefit of the doubt, the Board 
cannot ignore the preponderance of diagnoses that do not 
include PTSD, including the most current and exhaustive 
opinion by the VA examiner in December 2008.  The Board finds 
that the objective medical evidence of record preponderates 
against a diagnosis of PTSD.  As such, service connection for 
PTSD is not warranted.  

We recognize the sincerity of the arguments advanced by the 
Veteran that he has PTSD which should be service connected.  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
PTSD is a complex disorder which requires specialized 
training for a determination as to diagnosis and causation.  

The Board expresses its appreciation for the Veteran's 
service, however, in the absence of a diagnosis of PTSD, 
service connection for PTSD must be denied.  As the  medical 
evidence preponderates against the claim for service 
connection for PTSD, the benefit-of-the-doubt doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


